Exhibit 10.2

[CEO Specimen]

DIAMOND OFFSHORE DRILLING, INC.

CASH INCENTIVE AWARD AGREEMENT

This CASH INCENTIVE AWARD AGREEMENT (this “Agreement”) is made and entered into
as of the grant date set forth below (the “Grant Date”) and evidences the grant
of the Awards set forth below by Diamond Offshore Drilling, Inc., a Delaware
corporation (the “Company”), to the individual named below (the “Grantee”).
Capitalized terms not defined herein shall have the meanings ascribed to them in
The Diamond Offshore Drilling, Inc. Incentive Compensation Plan (the “Plan”).

 

Name of Grantee:

[                ]

 

Grant Date:

[                ]

 

Amount Subject to Time-Vesting:

[$                ]

 

Target Amount Subject to Performance Vesting:

[$                ]

 

Performance Period for Performance Vesting:

Calendar years [calendar year including Grant Date and two following calendar
years]

 

Vesting Dates for Time-Vesting Award:

[2 years after Grant Date] as to [$                ]

[3 years after Grant Date] as to [$                ]

 

Vesting of Performance Award:

See Section 2 below

1.    Grant of Awards. The Company hereby grants to the Grantee the performance
cash incentive award (the “Performance Award”) and the time-vesting cash
incentive award (the “Time-Vesting Award” and, together with the Performance
Award, the “Awards”) as set forth herein, subject to the terms and conditions of
this Agreement and the Plan.

2.    Vesting and Payment.

(a)    Vesting of Performance Award. The attached Schedule A specifies the
performance Goals (“Performance Goals”) required to be attained during the
performance period designated above (the “Performance Period”) in order for the
Performance Award to become eligible to vest, provided that, in determining the
amount of the Performance Award eligible to vest, the Committee shall at all
times during or after the Performance Period have the right in its sole
discretion to reduce or eliminate the amount of the Performance Award that would
otherwise be eligible to vest as a result of the performance as measured against
the Performance Goals (“Negative Discretion”). Any amount of the Performance
Award that vests in accordance with



--------------------------------------------------------------------------------

this Agreement shall thereafter be payable in accordance with Section 2(b). Any
amount of the Performance Award that does not become eligible to vest pursuant
to this Agreement or that otherwise does not vest pursuant to this Agreement
shall be immediately forfeited.

(b)    Timing and Manner of Payment after Vesting of Performance Award.

(i)    No later than two and one-half (21⁄2) months following the end of the
Performance Period, the Committee shall determine the actual level of attainment
of the Performance Goals for the Performance Period. On the basis of the
Committee’s determination, the Committee will determine the amount of the
Performance Award eligible to vest as calculated in accordance with the
percentile matrix set forth in Schedule A, subject to the Committee’s Negative
Discretion. The amount of the Performance Award determined by the Committee to
vest through such process shall constitute the amount of the Performance Award
in which the Grantee shall vest under this Agreement.

(ii)    The “Vesting Date” for the Performance Award shall be the date that the
Committee determines the vesting of the Performance Award in accordance with
this Section 2(b).

(iii)    No later than two and one-half (21⁄2) months following the end of the
Performance Period, the Company shall pay the Grantee an amount in cash equal to
the amount of the Performance Award that vests on the Vesting Date, less
applicable withholding, unless such Performance Award is terminated or is
forfeited prior to the Vesting Date pursuant to this Agreement or the Plan.
Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests with respect
to any amount of the Performance Award that is paid or that terminates pursuant
to this Agreement or the Plan. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to pay the Performance Award unless such
payment shall comply with all relevant provisions of law and the requirements of
any applicable stock exchange.

(c)    Vesting of Time-Vesting Award. Any portion of the Time-Vesting Award that
becomes vested in accordance with this Agreement shall thereafter be payable in
accordance with Section 2(d).

(d)    Timing and Manner of Payment after Vesting of Time-Vesting Award.

(i)    The “Vesting Date” for the applicable portion of the Time-Vesting Award
shall be the applicable date set forth above.

(ii)    Within thirty (30) days following each such Vesting Date of the
applicable portion of the Time-Vesting Award pursuant to this Section 2(d), the
Company shall pay the Grantee an amount in cash equal to the portion of the
Time-Vesting Award that vests on the applicable Vesting Date, less applicable
withholding, unless such portion of the Time-Vesting Award is terminated or is
forfeited prior to the applicable Vesting Date pursuant to this Agreement or the
Plan. Neither the Grantee nor any of the Grantee’s successors, heirs, assigns or
personal representatives shall have any further rights or interests with respect
to any Time-Vesting Award or portion thereof that is paid or that terminates
pursuant to this Agreement or the Plan.

 

2



--------------------------------------------------------------------------------

Notwithstanding anything herein to the contrary, the Company shall have no
obligation to pay the Time-Vesting Award or any portion thereof unless such
payment shall comply with all relevant provisions of law and the requirements of
any applicable stock exchange.

(e)    Except as otherwise provided in Section 3 of this Agreement, the vesting
schedules in this Agreement require continued employment or service with the
Company or one of its subsidiaries through the applicable Vesting Date as a
condition to the vesting of the applicable amount of the applicable Award or
portion thereof and the rights and benefits under this Agreement. Except as
otherwise provided in Section 3 of this Agreement, employment or service for
only a portion of the vesting period, even if a substantial portion, will not
entitle the Grantee to any proportionate vesting or avoid or mitigate a
termination of rights and benefits upon or following a termination of employment
or services as provided in this Agreement or under the Plan.

3.    Termination of Awards. Notwithstanding anything to the contrary in the
Plan, the Awards are subject to termination as follows:

(a)    Termination of Employment For Cause. Upon the termination of the
Grantee’s employment with the Company and/or its subsidiaries for Cause prior to
the Vesting Date, the unvested amount of the Awards shall be forfeited as of the
date of such termination of employment.

(b)    Termination of Employment by the Company without Cause or by the Grantee
for Good Reason. Upon termination of the Grantee’s employment by the Company or
its subsidiary without Cause or by the Grantee for Good Reason (as hereinafter
defined), in either case on or after [2 years after Grant Date] but prior to the
Vesting Date for the Performance Award, then the Performance Award shall remain
outstanding as if the Grantee had remained employed with the Company or its
subsidiary and the amount of the Performance Award to vest shall be determined
in accordance with the process set forth in Section 2, provided that the
resulting amount of the Performance Award that vests will be reduced by 50% (and
the remainder of the Performance Award will be forfeited).

(c)    Termination of Employment on Account of Retirement. Upon the Grantee’s
Retirement (as hereinafter defined) prior to the Vesting Date for the
Performance Award, then the Performance Award shall remain outstanding as if the
Grantee had remained employed with the Company or its subsidiary and the amount
of the Performance Award to vest shall be determined in accordance with the
process set forth in Section 2, provided that the resulting amount of the
Performance Award that vests will be reduced pro rata to correspond with the
portion of the period commencing on the Grant Date and ending on [last day of
Performance Period] that has elapsed as of the effective date of the Grantee’s
Retirement (and the remainder of the Performance Award will be forfeited).

(d)    Death or Disability. If the Grantee’s employment with the Company or its
subsidiary terminates on account of death or Disability, the unvested portion of
the Time-Vesting Award shall become fully vested as of the date of such
termination of employment and shall be paid in accordance with Section 2. If the
Grantee’s employment with the Company or its subsidiary terminates on account of
death or Disability during or after the Performance Period, the

 

3



--------------------------------------------------------------------------------

Performance Award shall remain outstanding as if the Grantee had remained
employed with the Company or its subsidiary and the amount of the Performance
Award to vest shall be determined in accordance with the process set forth in
Section 2.

(e)    Other Termination of Employment After Second Year. Upon termination of
the Grantee’s employment for any reason not addressed in Sections 3(a), (b), (c)
or (d) above, including Grantee’s voluntary resignation, in any event on or
after [2 years after Grant Date] but prior to the Vesting Date of the
Performance Award, then the Performance Award shall remain outstanding as if the
Grantee had remained employed with the Company or its subsidiary and the amount
of the Performance Award to vest shall be determined in accordance with the
process set forth in Section 2, provided that the resulting amount of the
Performance Award that vests will be reduced by 80% (and the remainder of the
Award will be forfeited).

(f)    Other Termination of Employment. Except as otherwise set forth in
Sections 3(a), (b), (c), (d) or (e) above, if the Grantee’s employment with the
Company and/or its subsidiaries terminates prior to the applicable Vesting Date
for any reason, the unvested amount of the Awards shall be forfeited as of the
date of such termination of employment.

As used in this Section 3:

(i)    “Good Reason” means the occurrence of any of the following events,
without the Grantee’s prior written consent and without cure by the Company
within thirty (30) days after the Grantee gives notice of such event to the
Company requesting cure, such notice to be given within ninety (90) days after
the Grantee learns that such event has occurred: (i) the assignment to the
Grantee of duties that are materially inconsistent with his position (including
his status, offices, titles and reporting relationships), authority, duties or
responsibilities, all as in effect on the Grant Date; (ii) actions by the
Company that have resulted in a substantial diminution in his position,
authority, duties or responsibilities as compared to his position, authority,
duties or responsibilities at the Grant Date; (iii) a substantial breach by the
Company of any material obligation to the Grantee as an employee of the Company;
(iv) any failure to maintain the Grantee as President and Chief Executive
Officer of the Company prior to the Vesting Date for the Performance Award;
(v) any reduction in base salary or target annual bonus opportunity prior to the
Vesting Date for the Performance Award; (vi) any failure by the Company to
nominate the Grantee as a director at each election prior to the Vesting Date
for the Performance Award in which his board seat is up for reelection; or
(vii) any failure of the Company to obtain the assumption in writing of its
obligation to perform this Agreement by any successor to all or substantially
all of the business or assets of the Company within fifteen (15) calendar days
after a merger, consolidation, sale or similar transaction.

(ii)    “Retire” or “Retirement” means the termination of employment with the
Company and each of its subsidiaries or affiliates by the Grantee on or after
reaching age 63; provided that the Grantee’s employment is not terminated for
Cause and provided further that such termination will constitute a Retirement
for these purposes only if, at least one year prior to the Grantee’s desired
Retirement date, the Grantee delivers a written notice (by any means, including
by email) to the VP—Human Resources or other employee within the Human Resources
Department of the Company that (x) indicates the Grantee intends to Retire and
(y) specifies an intended Retirement date.

 

4



--------------------------------------------------------------------------------

4.    Awards Subject to Plan. The Awards are granted under and subject to and
governed by the terms and conditions of this Agreement and the terms and
conditions of the Plan, which are incorporated herein by reference. In the event
of any conflict between this Agreement and the Plan, the Plan shall control
unless specifically stated otherwise in this Agreement. In the event of any
ambiguity in this Agreement, any term that is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern.

5.    Restrictive Covenants.

(a)    Confidentiality. The Grantee agrees that, during the Performance Period
and at all times thereafter, the Grantee shall not reveal or utilize
Confidential Information (as hereinafter defined) that the Grantee acquired
during the course of or as a result of the Grantee’s employment with the Company
or one of its subsidiaries and that relates to (x) the Company or any of its
subsidiaries or (y) any of the Company’s and its subsidiaries’ customers,
employees, agents or vendors. The Grantee acknowledges that all such
Confidential Information is commercially valuable and is the property of the
Company. Upon the termination of the Grantee’s employment with the Company and
its subsidiaries, the Grantee shall immediately return all such Confidential
Information to the Company, whether it exists in written, electronic,
computerized or other form. Notwithstanding anything elsewhere to the contrary,
the Grantee (a) may disclose Confidential Information (i) to the Company and its
subsidiaries and affiliates, or to any authorized agent or representative of any
of them, (ii) in confidence to any attorney or accountant actually retained by
the Grantee for the purpose of securing professional advice (but not the
Company’s privileged information), or (iii) when required to do so by law or by
a court, governmental agency, legislative body, arbitrator or other person with
jurisdiction to order the Grantee to divulge, disclose or make accessible such
information, and (b) may disclose or use Confidential Information (i) with the
Company’s prior written consent, (ii) in connection with performing the
Grantee’s employment duties for the Company and its subsidiaries or (iii) in
connection with any legal proceeding involving the Company or its subsidiaries.
In the event that the Grantee is required to disclose any Confidential
Information pursuant to clause (a)(iii) or (b)(iii) of the immediately preceding
sentence, the Grantee shall (A) promptly give the Company advance notice that
such disclosure may be made and (B) not oppose, and affirmatively cooperate
with, the Company, at its reasonable request and sole expense, in seeking to
protect the confidentiality of the Confidential Information. For purposes
hereof, “Confidential Information” shall mean information, knowledge or data
(whether or not a trade secret or protected by laws pertaining to intellectual
property and including, without limitation, information relating to data,
finances, marketing, pricing, profit margins, claims, legal matters, loss
control, marketing and business plans and strategies, software, processing,
vendors, administrators, customers or prospective customers, products, brokers
and employees), other than information, knowledge or data that (x) has
previously been disclosed to the public, or is in the public domain, other than
as a result of the Grantee’s breach of this Section 5(a) or other obligation of
confidentiality, or (y) is known or generally available to the public. For the
avoidance of doubt, (1) nothing in the Plan or this Agreement is intended to or
shall (A) prohibit or restrict the Grantee from communicating about or reporting
any possible violation of federal, state or local law or regulation to any
governmental agency or entity, including, but not limited to,

 

5



--------------------------------------------------------------------------------

the Securities and Exchange Commission, or any applicable self-regulatory
organization, or making any other disclosure that is protected under the
whistleblower provisions of federal, state or local law or regulation, in each
case without notice to the Company, or (B) limit the right of the Grantee to
receive an award for information provided to any such governmental agency or
entity or self-regulatory organization and (2) the Company hereby confirms its
consent to any such disclosure that is protected under the whistleblower
provisions of federal, state or local law or regulation by the Grantee,
notwithstanding anything to the contrary in the Plan or this Agreement, except
for information that is protected from disclosure by any applicable law or
privilege.

(b)    Solicitation of Employees. The Grantee covenants and agrees that during
the Grantee’s employment and for a period of two (2) years after the termination
of the Grantee’s employment, whether such termination occurs at the insistence
of the Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly:

(i)    recruit, hire, encourage, or attempt to recruit or hire, alone or by
assisting others, any employees of the Company or any of its subsidiaries or
former employees of the Company or any of its subsidiaries with whom the Grantee
worked, had business contact, or about whom the Grantee gained non-public or
Confidential Information (hereinafter, “Company’s employees or former
employees”);

(ii)    contact or communicate with Company’s employees or former employees for
the purpose of inducing, assisting, encouraging and/or facilitating Company’s
employees or former employees to terminate their employment with the Company or
any of its subsidiaries or find employment or work with another person or
entity;

(iii)    provide or pass along to any person or entity the name, contact and/or
background information about any of Company’s employees or former employees or
provide references or any other information about them;

(iv)    provide or pass along to Company’s employees or former employees any
information regarding potential jobs or entities or persons to work for,
including but not limited to, job openings, job postings, or the names or
contact information of individuals or companies hiring people or accepting job
applications; or

(v)    offer employment or work to Company’s employees or former employees.

For purposes of this covenant, “former employees” shall refer to employees who
are not employed by the Company or any of its subsidiaries at the time of the
attempted recruiting or hiring, but were employed by, or working for the Company
or any of its subsidiaries at any time in the six (6) months prior to the time
of the attempted recruiting or hiring and/or interference.

(c)    Competition. The Grantee covenants and agrees that during the Grantee’s
employment and for a period of one (1) year after the termination of the
Grantee’s employment, whether such termination occurs at the insistence of the
Company or the Grantee (for whatever reason), the Grantee shall not,
individually or jointly with others, directly or indirectly, perform services
for, prepare or take steps to prepare to perform services for, or otherwise have
any

 

6



--------------------------------------------------------------------------------

involvement with (other than in connection with performing services pursuant to
Grantee’s employment), in each case, whether as an officer, director, partner,
consultant, security holder, owner, employee, independent contractor or
otherwise, any entity that competes (whether directly or indirectly) with the
Company or its subsidiaries in the Business (as hereinafter defined) anywhere in
the world as of the date of the Grantee’s termination of employment with the
Company and its subsidiaries (any such entity, a “Competitor”); provided,
however, that the Grantee may in any event own up to a 2% passive ownership
interest in any public entity or through a private, non-operating investment
vehicle and may become employed by or otherwise affiliated with a Competitor if
the Grantee works in a business unit thereof that does not compete with the
Company or any subsidiary in connection with the Business and the Grantee does
not communicate about the Business with any employee in a business unit of such
Competitor that does so compete with the Company or any of its subsidiaries. For
purposes hereof, the term “Business” shall mean the offshore oil and gas
drilling business. Upon the written request of the Grantee, the Company’s
Chairman of the Board will reasonably determine whether a business or other
entity constitutes a “Competitor” for purposes of this Section 5(c); provided
that the Chairman of the Board may require the Grantee to provide such
information as the Company reasonably determines to be necessary to make such
determination; and provided, further that the current and continuing
effectiveness of such determination may be conditioned upon the accuracy of such
information, and upon such other factors as the Company may reasonably
determine.

(d)    Equitable Relief. The Grantee agrees that any actual or threatened breach
of covenants set forth in this Section 5 could cause the Company irreparable
harm. Therefore, in the event of any actual or threatened breach by the Grantee,
the Company shall be entitled to seek and obtain, through any court with
jurisdiction over the matter and the Grantee, temporary, preliminary and/or
permanent equitable/injunctive relief restraining the Grantee from violating
such provisions and to seek, in addition, money damages, together with any and
all other remedies available under applicable law.

(e)    Forfeiture for Breach. Notwithstanding any other provision hereof, if the
Grantee breaches or otherwise fails to comply with any of the obligations
contained in this Section 5, as applicable, in addition to all rights the
Company and its subsidiaries have under this Agreement and any other agreement,
at law or in equity, any and all amounts and portions, as applicable, of the
Awards that have not become vested and been paid before such breach or failure
to comply shall expire at that time, may not become vested or be paid after such
time and will be forfeited at such time without any payment therefor.

6.    Section 409A Compliance. It is the intention of the Company and the
Grantee that all payments, benefits and entitlements received by the Grantee
under this Agreement be provided in a manner that does not impose any additional
taxes, interest or penalties on the Grantee with respect to such payments,
benefits and entitlements under Section 409A of the Code, and its implementing
regulations (“Section 409A”), and the provisions of this Agreement shall be
construed and administered in accordance with such intent. Each of the Company
and the Grantee has used, and will continue to use, their best reasonable
efforts to avoid the imposition of such additional taxes, interest or penalties,
and the Company and the Grantee agree to work together in good faith to amend
this Agreement, and to structure any payment, benefit or other entitlement
received by the Grantee hereunder, in a manner that avoids imposition of such
additional taxes,

 

7



--------------------------------------------------------------------------------

interest or penalties while preserving the affected payment, benefit or
entitlement to the maximum extent practicable and maintaining the basic
financial provisions of this Agreement without violating any applicable
requirement of Section 409A.

7.    Governing Law. This Agreement shall be governed by, interpreted under, and
construed and enforced in accordance with the internal laws, and not the laws
pertaining to conflicts or choice of laws, of the State of New York applicable
to agreements made and to be performed wholly within the State of New York.

8.    Imposition of Other Requirements. If the Grantee relocates to another
country after the Grant Date, even if at the Company’s request, the Company
reserves the right to impose other requirements on the Grantee’s participation
in the Plan, including with regard to the Awards or any portion thereof, to the
extent the Company determines it is necessary or advisable in order to comply
with local law or facilitate the administration of the Plan, and to require the
Grantee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing.

9.    Binding on Successors. The terms of this Agreement shall be binding upon
the Grantee and upon the Grantee’s heirs, executors, administrators, personal
representatives, transferees, assignees and successors in interest, and upon the
Company and its successors and assignees, subject to the terms of the Plan.

10.    Transferability. The Awards shall not be treated as property or as a
trust fund of any kind. The Awards are not transferable except as permitted by
the Plan.

11.    Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding between the parties as to the subject matter hereof.

12.    Notices. All notices and other communications under this Agreement shall
be in writing and shall be given by hand delivery to the other party or
confirmed fax or overnight courier, or by postage paid first class mail,
addressed as follows:

If to the Grantee:

The address of his principal residence as it appears in the Company’s records,
with a copy to him at his office in Houston, Texas.

If to the Company:

Diamond Offshore Drilling, Inc.

15415 Katy Freeway, Suite 100

Houston, Texas 77094-1800

Attention: Corporate Secretary

Facsimile: (281) 647-2223

or to such other address as any party shall have furnished to the other in
writing in accordance with this Section 12. Notice and communications shall be
effective when actually received by the addressee if given by hand delivery or
confirmed fax, when deposited with a courier service if given by overnight
courier, or two (2) business days following mailing if delivered by first class
mail.

 

8



--------------------------------------------------------------------------------

13.    Amendment. This Agreement may not be modified, amended or waived except
by an instrument in writing signed by the Company and the Grantee. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by the other party of a provision of this Agreement.

14.    Authority of the Administrator. The Plan is administered by the
Committee, which shall have full authority to interpret and construe the terms
of the Plan and this Agreement. The determination of the Committee administrator
as to any such matter of interpretation or construction shall be final, binding
and conclusive.

15.    Data Privacy. The Grantee acknowledges and consents to the collection,
use, processing and transfer of personal data as described in this Section 15.
The Company, its related entities, and the Grantee’s employer hold certain
personal information about the Grantee, including, but not limited to, the
Grantee’s name, home address and telephone number, date of birth, social
security number or other employee identification number, salary, nationality,
job title, any shares of common stock held in the Company and details of the
Awards and any other awards under the Plan, for the purpose of managing and
administering the Plan (“Data”). The Company and its related entities may
transfer Data amongst themselves as necessary for the purpose of implementation,
administration and management of the Grantee’s participation in the Plan, and
the Company and its related entities may each further transfer Data to any third
parties assisting the Company or any such related entity in the implementation,
administration and management of the Plan. The Grantee acknowledges that the
transferors and transferees of such Data may be located anywhere in the world
and hereby authorizes each of them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing the Grantee’s participation in the Plan, including
any transfer of such Data as may be required for the administration of the Plan.

16.    Acceptance. Acceptance of this Agreement by the Grantee acknowledges
receipt of a copy of the Plan and this Agreement, and acknowledges that the
Grantee has read and understands the terms and provisions hereof and accepts the
Awards subject to all the terms and conditions of the Plan and this Agreement.
The Company may, in its sole discretion, deliver any documents related to the
Awards by electronic means. The Grantee hereby consents to receive all
applicable documentation by electronic delivery and to participate in the Plan
through an on-line (and/or voice activated) system established and maintained by
the Company or a third party vendor designated by the Company. By Grantee’s
signature and the signature of the Company’s representative below, or by
Grantee’s acceptance of the Awards through the Company’s online acceptance
procedure, this Agreement shall be deemed to have been executed and delivered by
the parties hereto as of the Grant Date.

 

9



--------------------------------------------------------------------------------

17.    No Rights to Continuation of Employment. Nothing in the Plan or this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any subsidiary thereof or shall interfere with or restrict the
right of the Company to terminate the Grantee’s employment at any time for any
reason.

18.    Headings. Headings are used solely for the convenience of the parties and
shall not be deemed to be a limitation upon or descriptive of the contents of
any Section.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, effective as of the Grant Date, the Company has caused this
Agreement to be executed on its behalf by a duly authorized officer.

 

DIAMOND OFFSHORE DRILLING, INC. By:       Name:   Title:

ACCEPTED AND AGREED:

 

 

[                ]

Grantee

 

11



--------------------------------------------------------------------------------

Schedule A

Vesting of Performance Award

The Performance Award pursuant to this Agreement shall become eligible to vest
dependent upon level of achievement of the following three equally-weighted
Performance Goals for the Performance Period, subject to the Negative Discretion
of the Committee:

Performance Goal #1

The average, for the three calendar years included in the Performance Period, of
the quotient obtained (with respect to each such calendar year) from the
following formula (expressed as a percentage) shall equal [        ]% (the
“First Goal Target”):

 

                                               

Adjusted Operating Cash Flow for such year

                                                  Adjusted Net PP&E as of
31 December of such year  

Where:

“Adjusted Operating Cash Flow” means, for any calendar year, for the Company and
its subsidiaries on a consolidated basis, the amount of net cash provided by or
used in operating activities, determined in accordance with United States
generally accepted accounting principles (“GAAP”) for such year, excluding net
cash interest for such year and excluding the negative financial impact in such
year of any transaction entered into by the Company or any of its subsidiaries
with any customer that has the effect of reducing the amount of Adjusted
Operating Cash Flow during the Performance Period in exchange for a commensurate
material benefit to be received by the Company or any of its subsidiaries, such
as a “blend and extend” transaction; and

“Adjusted Net PP&E” means, at any date of determination, for the Company and its
subsidiaries on a consolidated basis, an amount equal to the net book value of
all property, plant and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery and equipment), determined in
accordance with GAAP, plus an amount equal to the net book value of all
property, plant and equipment (including, without limitation, land, mineral
rights, buildings, structures, machinery and equipment) classified on the
Company’s consolidated balance sheet as held for sale, as determined in
accordance with GAAP, in each case excluding, over the elapsed portion of the
Performance Period to the date of such determination, (i) the effects of any
impairment of assets and (ii) the net book value added to or removed from net
property, plant and equipment or assets held for sale as a result of any asset
acquired or sold during such period.

 

12



--------------------------------------------------------------------------------

Unless otherwise determined by the Committee, the percentage of achievement
against the First Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the First Goal Target:

 

Performance Level

   Actual Goal
Performance Avg.    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ]%    0%

Threshold

   [    ]%    50%

Target

   [    ]%    100%

Maximum

   [    ]% or greater    150%

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Performance Goal #2

Average annual rig efficiency (expressed as a percentage) for the three calendar
years included in the Performance Period shall equal [        ]% (the “Second
Goal Target”).

Unless otherwise determined by the Committee, the percentage of achievement
against the Second Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the Second Goal Target:

 

Performance Level

   Actual Goal
Performance Avg.    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ]%    0%

Threshold

   [    ]%    50%

Target

   [    ]%    100%

Maximum

   [    ]% or greater    150%

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Performance Goal #3

Addition of [        ] years of cumulative contract backlog during the
Performance Period (the “Third Goal Target”).

Unless otherwise determined by the Committee, the percentage of achievement
against the Third Goal Target shall be determined based on the schedule in the
table below, based upon a target of 100% achievement of the Third Goal Target:

 

Performance Level

   Actual Goal
Performance    Percentage Credit
Towards
Performance Goals

Below Threshold

   Less than [    ] Years    0%

Threshold

   [    ] Years    50%

Target

   [    ] Years    100%

Maximum

   [    ] Years or greater    150%

 

13



--------------------------------------------------------------------------------

Linear interpolation shall be applied to determine Percentage Credit Towards
Performance Goals in the event of performance falling between the levels stated
in the above table.

Notwithstanding the foregoing, during or after the Performance Period, the
Committee shall have the authority to make equitable adjustments to any or all
of the above three Performance Goals or the calculation of the Performance Goals
in recognition of unusual or non-recurring events affecting the Company or any
subsidiary or the financial statements of the Company or any subsidiary, in
response to changes in applicable laws or regulations, or to account for items
of gain, loss or expense determined to be extraordinary or unusual in nature or
infrequent in occurrence or related to the disposal of a segment of a business
or related to a change in accounting principles or any other unusual
transaction, event or condition.

Unless otherwise determined by the Committee, the level of achievement against
the Performance Goals shall govern the percentage of the Performance Award that
is eligible to vest based on the schedule in the table below, subject to the
Negative Discretion of the Committee and based upon a target of 100% of
Performance Goal achievement:

 

Average Performance Level

   Average
Percentage Credit
Towards
Performance Goals    Percent of Target
Amount of
Performance Award
Eligible to Vest

Below Threshold

   Less than 50%    0%

Threshold

   50%    67%

Target

   100%    100%

Maximum

   150% or greater    133%

For purposes of the table above, the Average Percentage Credit Towards
Performance Goals shall equal the sum of the Percentage Credit Towards
Performance Goals for the First Goal Target, the Second Goal Target and the
Third Goal Target, divided by three. Linear interpolation shall be applied to
determine payments in the event of performance falling between the levels stated
in the above table.

 

14